   

Case 5:18-cv-00377-DNH-ML Document 43 Filed 08/22/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

 

X
JOHN DOE, : Civil Action No, 5:18-cv-0377 (DNH/DEP)
Plaintiff, : STIPULATION AND
; ORDER OF
-against- : DISMISSAL WITH
PREJUDICE
SYRACUSE UNIVERSITY, SYRACUSE :
UNIVERSITY BOARD OF TRUSTEES : U.S. DISTRICT COURT - N.D. OF N.Y.
KENT SYVERUD, in his individual capacity, : FILED
PAMELA PETER, in her individual capacity :
SHEILA JOHNSON-WILLIS, in her individual : AUG 22 2019
capacity, and BERNERD JACOBSON, in his :
individual capacity, : AT O'CLOCK
John M. Domurad, Clerk - Utica
Defendants. :
X

 

IT IS HEREBY STIPULATED AND AGREED, pursuant to Fed. R. Civ. P.
41(a)(1)(A)(ii), by and between the undersigned, that this action is hereby dismissed with
prejudice and without costs or fees to any party.

Dated: August 21, 2019

 

 

NESENOFF & MILTENBERG, LLP JENNER & BLOCK LLP
/s/ Stuart Bernstein, Esq. /s/ David W. DeBruin, Esq.
Stuart Bernstein, Esq. David W. DeBruin, Esq.
363 Seventh Avenue, 5th Floor 1099 New York Avenue, N.W., Suite 900
New York, NY 10001 Washington, DC 20001
Tel.: (212) 736-4500 Tel.: (202) 639-6015
sbernstein@nmllplaw.com ddebruin@jenner.com
Attorneys for Plaintiff Attorneys for Defendants

SO ORDER

Dated: § [2 7 I?)
